Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 11/10/21 has been received and given full consideration. 
2.	The examiner is maintaining the rejections in the previous Office Action because 
the arguments of the Applicant are not persuasive  Accordingly, This Action Is Made Final.  
3.	The Applicant has argued “Nagaosa does not disclose “detecting whether a washing operation of the motor vehicle in a car wash for external cleaning of the motor vehicle is taking place or is imminent,” as recited in claim 1. Instead, Nagaosa discloses determining whether the vehicle 1 is stopped based on an output signal from the vehicle speed sensor VS ({ [0087]). Although Nagaosa discloses that it is possible that the vehicle may be washed while being stopped, Nagaosa only discloses determining whether the vehicle 1 is stopped, and does not disclose “detecting whether a washing operation of the motor 
4.	The Applicant’s argument is not persuasive because Nagosa teaches detecting whether a washing operation of the motor vehicle in a car wash for external cleaning of the motor vehicle is taking place (when the vehicle is washed while being stopped [0081]); 
5.	The Applicant has also argued “In addition, Nagaosa does not disclose “reducing a feed of oxidizing agent to a fuel cell stack of the fuel cell system when it has been detected that the washing operation is taking place or is imminent”.
6.	The Applicant’s argument is not persuasive because Nagosa teaches reducing a feed of oxidizing agent to a fuel cell stack of the fuel cell system (when the vehicle is stopped the exhaust shutter valve 70 may be opened [0122], and the exhaust shutter valve 70 is open when the flow rate of air supplied to the fuel cell 80 is thus low [0085])
when it has been detected that a washing operation is taking place (when the vehicle is washed while being stopped [0081]). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 12, 13, 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaosa (US20170349040).
8.	Regarding claims 12 and 16, Nagaosa teaches a method for operating a fuel cell system of a motor vehicle [0081], comprising the steps of: 
detecting whether a washing operation of the motor vehicle in a car wash for external cleaning of the motor vehicle is taking place (when the vehicle is washed while being stopped [0081]); 
and reducing a feed of oxidizing agent to a fuel cell stack of the fuel cell system (when the vehicle is stopped the exhaust shutter valve 70 may be opened [0122], and the exhaust shutter valve 70 is open when the flow rate of air supplied to the fuel cell 80 is thus low [0085])
when it has been detected that the washing operation is taking place (when the vehicle is washed while being stopped [0081]). 
9.	Regarding claim 19, Nagaosa teaches a motor vehicle with a fuel cell system (air-cooled fuel cell vehicle, title) the motor vehicle being configured to carry out the acts of: detecting whether a washing operation of the motor vehicle in a car wash for external cleaning of the motor vehicle is taking place (when the vehicle is washed while being stopped [0081]); and reducing a feed of oxidizing agent to a fuel cell stack of the fuel cell system (when the vehicle is stopped the exhaust shutter valve 70 may be opened [0122], and the exhaust shutter valve 70 is open when the flow rate of air supplied to the fuel cell 80 is thus low [0085])
when it has been detected that the washing operation is taking place (when the vehicle is washed while being stopped [0081]). 10.	Regarding claim 20, Nagaosa teaches a motor vehicle with a fuel cell system (air-cooled fuel cell vehicle, title), comprising: a control unit of the motor vehicle configured to (controller 100 [0087]): detect whether a washing operation of the motor vehicle in a car wash is taking place (when the vehicle is washed while being stopped [0081]), and reduce feed of oxidizing agent to a fuel cell stack of the fuel cell system when it has been detected that a washing operation is taking place (when the vehicle is stopped the exhaust shutter valve 70 may be opened [0122], and the exhaust shutter valve 70 is open when the flow rate of air supplied to the fuel cell 80 is thus low [0085]). controller 100 closes the intake shutter valve 60 [0082] that allows or blocks communication between the first intake inlet 41 and the fuel cell 80 [0058]) when it has been detected that a washing operation is taking place (vehicle may be washed while being thus stopped [0081]). 
12.	Regarding claim 15, Nagaosa teaches wherein stack shut-off valves of the fuel cell system are closed (only one of the intake shutter valve 60 and the exhaust shutter valve 70 may be fully closed [0094]) when it has been detected that a washing operation is taking place (while the vehicle is washed, only the exhaust shutter valve 70 may be closed [0094]).
13.	Regarding claim 17, Nagaosa teaches wherein the motor vehicle detects a washing operation (while the vehicle is washed [0094]) with consideration of a position of a driving direction selector lever (driving state of auxiliaries [0097]).14.	Regarding claim 18, Nagaosa teaches different method steps are carried out in a case of a transfer of the fuel cell system into a state which provides electric energy after the washing operation than in the case of a startup of the previously deactivated fuel cell system (Even while the vehicle is stopped, the fuel cell 80 may be required to generate electric power to be supplied to auxiliaries etc [0080]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaosa (US20170349040) as applied to claim 12 in view of An et al. (US20100330449).
16.	Regarding claim 14, the complete discussion of An as applied to claim 12 is incorporated herein. However, they are silent about the limitations of claim 14.
17.	An teaches an air bypass path coupled to the air inlet, and an air distribution path coupled to the air bypass path at the second end of the stack for the benefit of an air distribution path configured to distribute air to each of the plurality unit cells [0024].
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagaosa with An’s teachings of an air bypass path coupled to the air inlet, and an air distribution path coupled to the air bypass path at the second end of the stack for the benefit of an air distribution path configured to distribute air to each of the plurality unit cells.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722